Title: From George Washington to Francis Fauquier, 2 December 1758
From: Washington, George
To: Fauquier, Francis


To Governor Fauquier[Loyalhanna, 2 December 1758] 
Honble Sir,
The enclosed was wrote with intention to go by an Express of the Generals but his indisposition prevented that Express from setting out for three days afterwards; and then, the General thought that my waiting upon your honor would be more elligible; as I could represent the situation of our affairs in this Quarter more fully, than could well be done by letter.
This I accordingly attempted; but upon trial found it impracticable to proceed with despatch for want of Horses (now having near 2,00 miles to march before I can get a supply) those I at present have, being entirely knocked up. I shall notwithstanding endeavour to comply with the Generals request as I can not possibly be down till towards the 1st of next month (and the Bearer may much sooner.)
The General has in his letters told you what Garrison he proposed to leave at Fort du Quesne: but the want of Provisions rendered it impossible to leave more than 2,00 men in all there: These, without peculiar exertion, must, I fear, abandon the place—or perish. To prevent as far as possible either of these events happening, I have, by this conveyance, wrote a circular Letter to the back inhabitants of virginia; setting forth the great advantages of keeping that place—the improbability of doing it without their immediate assistance—that they may travel safely out while we hold that Post—and will be allowed good prices for such species of Provisions as they shall carry. Unless the most effectual measures are taken early in the Spring to reinforce the Garrison at Fort du Quesne, the place will inevitably be lost; and then our Frontiers will fall into the same distressed condition that they have been in for sometime past. For, I can very confidently assert, that we never can secure them properly, if we lose our footing on the Ohio: as we consequently lose the interest of the Indians. I therefore think that every necessary preparation should be making: not a moment should be lost in taking the most speedy and efficacious steps, in securing the infinite

advantages which may be derived from our regaining possession of that important country.
That the preparative steps should immediately be taken for securing the communication from Virginia, by constructing a Post at Redstone-creek, which would greatly facilitate the supplying our Troops on the Ohio, where a formidable Garrison should be sent as soon as the season will admit of it. That a Trade with the Indians should be upon such terms, and transacted by men of such Principles as would at the same time turn out to the reciprocal advantage of the Colony and the Indians; and which would effectually remove those bad impressions that the Indians received from the conduct of a set of rascally Fellows divested of all faith and honor: and give us such an early opportunity of establishing an Interest with them as would be productive of the most beneficial consequences—by getting a large share of the Fur-trade, not only of the Ohio indians, but, in time, of the numerous nations possessing the backs countries westward of it: and to prevent this advantageous commerce from suffering in its infancy by the sinister views of designing, selfish men, of the different Provinces—I humbly conceive it absolutely necessary, that Commissioners from each of the colonies be appointed, to regulate the mode of that Trade, and fix it on such a basis that, all the attempts of one Colony undermining another and thereby weakening and diminishing the general system, might be frustrated. To effect which the General would (I fancy) chearfully give his aid.
Altho’ none can entertain a higher Sense of the greate importance of maintaining a Post upon the Ohio than myself; yet under the unhappy circumstances that my Regiment is, I would by no means have agreed to leave any part of it there, had not the Genl given an express order for it. I endeavoured to shew that the Kings Troops ought to garrison it; but he told me, as he had no instructions from the ministry relative thereto, he could not order it—and our men that are left there, are in such a miserable situation, having hardly rags to cover their nakedness—exposed to the inclemency of the weather in this rigorous season, that, unless provision is made by the country for supplying them immediately, they must inevitably perish! and, if the First V. Regiment is to be kept up any longer, or any services are expected therefrom, they should forthwith be clothed; as they

are, by their present shameful nakedness—the advanced season—and the inconceivable fatigues of an uncommonly long and laborious campaign, rendered totally incapable of any kind of Service: and sickness, death and desertion must, if not speedily supplied, greatly reduce its numbers; and, to replace them with equally good men will, perhaps, be found impossible.
Colo. Byrd begs that the money for which he wrote may be sent by Express to Winchester; as detaining his Regiment there, will encrease that demand, & add to the general Expence. With the highest Respect I am, Hon. Sir, &c.

G:W.
   Loyal-Hannon, the 2d December, 1758.

